DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
The claims appear to be a machine translation and are replete with 112b issues. The examiner suggests the attorney review the claims and specification and revise both accordingly to ensure the claims and specification are both clearly written and coincide with one another.
Claims 4-7, 9-11 are objected to because of the following informalities:  Claim 4 contains grammatical errors, which do not coincide with standard claim construction.  Appropriate correction is required.
Suggested amendments to claim 4, “wherein  the engine information comprises at least one of an engine RPM, an engine output, an intake air amount, a vehicle speed, an outside air temperature, an engine coolant temperature, engine combustion, and an engine temperature is detected by the monitoring ECU in the engine system,” or similar claim language.
Suggested amendments to claim 5, “wherein the vehicle speed and the engine output are applied to divide the high speed/high load and the low speed/low load in 
Suggested amendments to claim 6, “wherein the engine coolant temperature and the outside air temperature are applied in  controlling the thermostat fail determination.”
Suggested amendments to claim 7, “wherein  controlling the thermostat fail determination entry includes: determining the load cumulative air amount by using a positive cumulative air amount according to the high speed/high load and a negative cumulative air amount according to the low speed/low load; and  controlling the fail determination entry when the load cumulative air amount exceeds a specific value.”
Suggested amendments to claim 9, “wherein the load cumulative air amount is calculated by a difference value between  a corrected positive cumulative air 27amount and  a corrected negative cumulative air amount  and the  thermostat fail determination entry compares the load cumulative air amount   difference value with a threshold,” or similar claim language.
Suggested amendments to claim 10, “wherein  controlling the thermostat fail determination includes performing a primary determination for the thermostat fail with the engine coolant temperature, confirming the thermostat fail by the primary determination, determining thermostat fail determination grace condition satisfaction with a delay time according to the outside air temperature in the primary determination state, performing a  
Suggested amendments to claim 11, “wherein the primary determination is performed by comparing the engine coolant temperature with a thermostat diagnosis entry temperature threshold of an On Board Diagnostics (OBD) .”
Suggested amendments to claim 12, “wherein  determining the thermostat fail determination grace condition satisfaction is performed when the outside air temperature continues during a delay time.”
Suggested amendments to claim 13, “wherein the secondary determination is performed by comparing the engine coolant temperature with a thermostat diagnosis entry temperature threshold of an On Board Diagnostics (OBD) .”

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claims are generally narrative and indefinite, failing to conform with current U.S. practice.  They appear to be a literal translation into English from a foreign document and are replete with grammatical and idiomatic errors.
Claim 1 recites the limitations "engine warm-up determination, and thermostat fail determination".  There is insufficient antecedent basis for these limitations in the claim. The examiner suggests amending claim 1, to state, “A thermostat misdiagnosis prevention method, comprising: controlling an engine warm-up determination for an engine, and when the warm-up of the engine has been completed, controlling a thermostat fail determination entry by an engine load- based load cumulative air amount, and wherein controlling the thermostat fail determination by the confirmation of thermostat fail  is performed by a monitoring ECU upon operation of an engine system,” or similar claim language.
Claim 2 recites the limitations "the thermostat, the engine warm-up temperature".  There is insufficient antecedent basis for these limitations in the claim. The examiner suggests amending claim 2 to state “wherein  a  state by setting  an engine warm-up temperature as a target regulating temperature, and the thermostat fail is detected in the valve open state,” or similar claim language.
Claim 3 as written has grammatical and idiomatic errors. In particular, claim 3 states, “divides the engine system,” however it is not the engine system itself which is divided, but rather the engine control system as seen in Figure 5 which is divided between high speed/high load and low speed/low load engine information conditions. The examiner suggests amending claim 3 to state “wherein the controlling the thermostat fail determination entry divides a process  of the monitoring ECU into high speed/high load and low speed/low load by engine information  applied  to the  the monitoring ECU,” or similar claim language.
Claim 8 recites the following limitations, “updating the positive cumulative air amount by using the first intake air amount when satisfying the first intake air amount,” and “updating the negative cumulative air amount by using the second intake air amount when satisfying the second intake air amount.” It is not clear how the first or second air intake amounts are applied as to be both used and satisfy a condition in the same clause or during the same time of performing the control process. In addition, it appears the first and second air intake amount satisfactions are actually 
Claim 12 recites the limitation, “when the outside air temperature continues during a delay time,” it is not clear what it means for the outside air temperature to continue.
Claim 14 recites the limitations "high speed/high load, low speed/low load, the outside air temperature, thermostat fail ".  There is insufficient antecedent basis for these limitations in the claim. The examiner suggests amending claim 14, to state “An engine system, comprising: a monitoring ECU for applying a high speed/high load and a low speed/low load, which are divided by a vehicle speed and an engine output detected after an engine warm-up temperature  determination, as monitoring conditions of a thermostat, and determining a thermostat fail by primarily determining the thermostat fail  based on the engine coolant temperature of the detected engine coolant temperature and secondarily the outside air temperature, then confirming a delay time with respect to the outside air temperature, and  reconfirming the thermostat fail with the engine coolant temperature; and 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 1-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Makimoto et al. US 6321696 B1 (Makimoto) in view of Oka  et al. US 20020088274 A1 (Oka).
Regarding claims 1 and 2, Makimoto discloses A thermostat misdiagnosis prevention method, comprising, controlling engine warm-up determination for an engine (Col.1 L.10-20, Col.2 L.15-19, Col.4 L.17-19 details where the thermostat is controlled to open when the engine warms-up above a predetermined temperature), controlling thermostat fail determination entry by an engine load- based load cumulative air amount, and wherein controlling thermostat fail determination by the confirmation of thermostat fail are performed by a monitoring ECU upon operation of an engine system (Abstract, Figures 2 and 3, discloses determining a thermostat trouble or failure condition/entry based on “a volume of air supplied to the engine, namely  a load,” as stated in Col.4 L.45-47, where a volume of air corresponding to an engine load is considered synonymous with an engine load-based cumulative air amount, and wherein the thermostat fail determination is performed be a control unit u which monitors inputs S1-S4 as seen in figure 2); wherein
Makimoto fails to disclose when the warm-up of the engine has been completed performing the thermostat fail determination.
Oka (Figs. 31-34; pars [0178-0194]) however discloses performing a thermostat fail determination when a warm-up of the engine has been completed (Step 3102).
It would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to modify initiate the control thermostat fail detection after the engine warm-up condition is met in order to determine that thermostat 13 has an open-malfunction when the state in which the coolant temperature THW drops below the malfunction discriminating temperature (e.g. 70.degree. C.) which is lower than the thermostat closing temperature continues for a predetermined time since when the coolant temperature THW has exceeded the warm-up completion temperature (e.g. 80.degree. C.) after the start of the engine as discussed by Oka in par [0181].
Regarding claim 2, Makimoto in view of Oka disclose the limitations of claim 1 as discussed previously, where Makimoto further discloses wherein the thermostat is switched to a valve open by setting the engine warm-up temperature as a target regulating temperature, and the thermostat fail is detected in the valve open (Col.1 L.10-15, Col.2 L.15-18, Col.2 L.49-55, Col.3 L.25-31, Col.4 L.17-19, Col.9 L.10-12, claim 4; discloses where the thermostat is switched open when the engine water temperature warms to a state that is above a set predetermined or target temperature, and the thermostat failure is detecting a valve open failure while the valve is open).
Regarding claim 3, Makimoto in view of Oka disclose the limitations of claim 1 as discussed previously, where Makimoto further discloses wherein the controlling the thermostat fail determination entry divides the engine system into high speed/high load and low speed/low load by engine information to apply the engine load-based load cumulative air amount (Figures 2 and 3, Col.4 L.45-47, Col.5 L.1-7; discloses where controlling the thermostat fail determination entry divides the engine control process into high speed/high load and low speed/low load at logic blocks Q2 and Q3 by engine information to apply the engine load-based cumulative air amount seen provided for in figure 2 and as discussed in Col.45-47).
Regarding claim 4, Makimoto in view of Oka disclose the limitations of claims 1 and 3 as discussed previously, where Makimoto further discloses wherein as the engine information, at least one of an engine RPM, an engine output, an intake air amount, a vehicle speed, an outside air temperature, an engine coolant temperature, engine combustion, and an engine temperature is detected by the monitoring ECU in the engine system (Fig.2, Col.4 L.39-54).
Regarding claim 5, Makimoto in view of Oka disclose the limitations of claims 1, 3 and 4 as discussed previously, where Makimoto further discloses wherein the vehicle speed and the engine output are applied to divide the high speed/high load and the low speed/low load in the controlling the thermostat fail determination entry (Fig. 3 Q2, Q3; Col.5 L.1-7).
Regarding claim 6, Makimoto in view of Oka disclose the limitations of claims 1, 3 and 4 as discussed previously, where Makimoto further discloses wherein the engine coolant temperature and the outside air temperature are applied in the controlling the thermostat fail determination (Fig.2 S1, S3; Col.4 L.45-53).
Regarding claim 7, Makimoto in view of Oka disclose the limitations of claims 1 and 3 as discussed previously, where Makimoto further discloses wherein the controlling the thermostat fail determination entry includes: determining the load cumulative air amount by using a positive cumulative air amount according to the high speed/high load and a negative cumulative air amount according to the low speed/low load; and the controlling the fail determination entry when the load cumulative air amount exceeds a specific value (Fig.3, Col.4 L.3-Col.6 L.14 discloses using a cumulative positive amount in Q4 for determining a cumulative amount C. Further, in Q12 a count timer is reset to zero, such that the count on that timer is negated to zero such that it is considered to be a negative amount. Where the system in Q6 controls fail determination entry when the load cumulative air amount C exceeds a specific value CH.  Provided applicant’s load cumulative air amount, positive cumulative air amount and negative cumulative air amount are names used for merely identifying a performed calculation, the examiner considers the identified positive, negative and cumulative amounts 
Regarding claim 8, Makimoto in view of Oka disclose the limitations of claims 1, 3 and 7 as discussed previously, where Makimoto further discloses wherein the determining the positive cumulative air amount comprises: determining whether to satisfy a first intake air amount corresponding to the high speed/high load conditions (Fig. 3 high speed and high load conditions established in Q2 and Q3 satisfy conditions for first amount in Q4); and updating the positive cumulative air amount by using the first intake air amount when satisfying the first intake air amount (Col.5 L.1-5 discloses updating a positive cumulative air amount in Q4 by using a first air amount C+1); and wherein the determining the negative cumulative air amount (Q12) comprises: determining whether to satisfy a second intake air amount corresponding to the low speed/low load conditions; and updating the negative cumulative air amount by using the second intake air amount when satisfying the second intake air amount (Col. 6 L.5-6 When high speed and high load are determined to be no in Q2 and Q3 indicative of a relatively lower speed and/or load the conditions for a second intake air amount of 0 are satisfied and updating the negative cumulating air amount in Q12 by using the second amount of 0. Provided in Q12 a count timer is reset to zero the count on that timer is negated to zero such that it is considered to be a negative amount).
Allowable Subject Matter
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).
Claims 9-13 and 15-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: 
 Makimoto, Oka nor any of the references cited of record disclose or render obvious the entirety of the limitations of claim 9, which includes the limitations of claims 7, 3 and 1.
Makimoto, Oka nor any of the references cited of record disclose or render obvious the entirety of the limitations of claim 10, which includes the limitations of claims 6, 4, 3 and 1. Claims 11-13 depend from claim 10 and would be considered allowable for depending from an allowable claim.
While claim 14 has numerous grammatical problems creating uncertainty as to the final form of claim 14 once amendments have been entered. The examiner considers the limitations of claim 14 as understood to not be rendered obvious by the disclosures of Makimoto, Oka or any of the .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 6161767 A discloses primarily detecting a temperature of a coolant and basing a thermostat fail on an amount of intake air, where the logic incorporates delay based time controls.
KR 20040038007 A discloses using first cumulative air mass reference and cumulative air mass reference values in performing thermostat fail control.
KR 20060004114 A discloses determining the accumulated time for satisfying an average intake air flow condition; a step of judging whether an FTP mode determination condition is satisfied; a step(S120) of judging whether an average accumulated air flow falls within a mid air flow range.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL A KESSLER whose telephone number is (571)270-0568.  The examiner can normally be reached on Monday - Friday 8 - 5 EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay M Low can be reached on (571) 272 - 0142.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL A KESSLER/Examiner, Art Unit 3747